PER CURIAM.
We have before us, in addition to the underlying appeal and a motion for stay of execution, a motion of appellant to remand to the District Court for the taking of additional proof. The motion to remand is supported by certain exhibits. Appellant has moved for leave to file exhibits E and F under seal.
The motion for leave to file exhibits E and F under seal is granted.
The motion to remand is granted, and the cause is remanded to the District Court with directions to hold an evidentiary hearing on the allegations contained in the motion to remand as soon as practicable, and to certify its findings of fact back to this panel.
In the meantime, the motion for stay of execution is granted, and the execution of the sentence of death, now scheduled for 9 p.m. on Wednesday, September 5, 1990, is *270hereby stayed until further order of this Court.
It is so ordered.